

117 HR 1973 IH: Child Care Accessibility Report and Evaluation Act of 2021
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1973IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mrs. Hinson (for herself, Mr. Jacobs of New York, Mr. Stivers, Mr. Feenstra, Mr. Armstrong, Mrs. Miller of Illinois, Mr. Norman, and Mrs. Miller-Meeks) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require the Secretary of Health and Human Resources to submit to the Congress a report on State child care regulations.1.Short titleThis Act may be cited as the Child Care Accessibility Report and Evaluation Act of 2021 or the Child CARE Act of 2021.2.ReportNot later than 3 years after the date of the enactment of this Act, the Secretary of Health and Human Services, acting through the Administration for Children and Families, shall submit to the Congress a report that contains the following information:(1)The list of child care regulations in each State by State.(2) Whether each regulation is best described as related to—(A) child safety,(B) quality of child care,(C) both child safety and quality of care, or(D) neither.(3) An analysis of any effect of State regulations categorized as “quality of child care” regulations on the cost of child care and the supply of child care.(4)The average cost of child care in each State.(5)The number of child care providers per 100,000 children in each State, disaggregated by type (home-based or center-based).(6) A ranking of States by the number of quality regulations.3.DefinitionFor purposes of this Act, the term State means any of the several States, the District of Columbia, or Puerto Rico.